                                          Case 4:18-cv-07229-YGR Document 152 Filed 12/04/20 Page 1 of 2




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     FINJAN, INC.,                                          CASE NO. 4:18-cv-07229-YGR
                                   7                   Plaintiff,
                                                                                                ORDER DENYING RELIEF FROM
                                   8             vs.                                            MAGISTRATE JUDGE ORDER
                                   9     QUALYS INC.,                                           Re: Dkt. No. 114
                                  10                   Defendant.

                                  11

                                  12           Now before the Court is Finjan, Inc’s motion for relief from the Magistrate Judge Order
Northern District of California
 United States District Court




                                  13   dated September 17, 2020. (Dkt. No. 114.) Under Federal Rule of Civil Procedure 72(a), the
                                  14   court must “modify or set aside any part of the [magistrate judge] order that is clearly erroneous or
                                  15   is contrary to law.” Under Civil Local Rule 72-2, the motion may be denied at any time, including
                                  16   when the court does not deny or set a briefing schedule within 14 days of the filing. In light of the
                                  17   time elapsed, Finjan presumably knows that the motion has been denied. The Court writes to
                                  18   confirm as much.
                                  19           Finjan argues that Magistrate Judge Hixson erred in denying discovery of overseas sales
                                  20   because some of the claims are for a “computer-readable medium.” As Judge Hixson found and
                                  21   the parties agree, overseas sales are only relevant if they are tied to a domestic act of infringement.
                                  22   (See Dkt. No. 105 at 1.) In other words, Finjan cannot recover damages for overseas sales of
                                  23   products that infringe entirely abroad. See Power Integrations, Inc. v. Fairchild Semiconductor Int’l,
                                  24   Inc., 711 F.3d 1348, 1371 (Fed. Cir. 2013). Judge Hixson found, and the parties agree, that Finjan’s

                                  25   infringement contentions describe a system that only infringes after assembly. (Dkt. No. 105 at 2.)

                                  26   Since the parties agree that any assembly takes place outside the United States, those products do not

                                  27   infringe, and their overseas sales are not relevant. (See id. at 3.)

                                  28           Finjan now argues that this reasoning does not apply to computer storage medium claims, as
                                          Case 4:18-cv-07229-YGR Document 152 Filed 12/04/20 Page 2 of 2




                                   1   opposed to system claims. Judge Hixson expressly rejected this argument because Finjan’s

                                   2   infringement contentions cross-reference identical analysis for both types of claims. (See id. at 3 n.1.)

                                   3   The Court sees no error in this reasoning, which is based on Finjan’s own statements. In any case,

                                   4   Finjan’s contention that the two claim types should be treated differently fails. Computer medium

                                   5   claims are not infringed by computer code that is written in the United States—they are infringed by

                                   6   media that stores infringing code. Finjan’s contentions acknowledge as much by referencing media

                                   7   such as “RAM,” “floppy disks,” “CDs,” and “similar media for storing the software.” The problem of

                                   8   assembly thus remains exactly the same: infringement does not occur until a party stores all relevant

                                   9   code in a single medium. Otherwise, a party could infringe by storing computer code on entirely

                                  10   different media (such as two different devices) that would infringe if someone cobbled it together.1

                                  11   Finjan has not shown the law supports such broad infringement theories, which means that Judge

                                  12   Hixson’s order is not clearly erroneous or contrary to the law.2
Northern District of California
 United States District Court




                                  13           Accordingly, the Court DENIES Finjan’s motion. Finjan’s motion to seal is DENIED for failure

                                  14   to file a supporting declaration supporting confidentiality. See Civ. L. R. 79-5(d)(e); see also Civ. L.

                                  15   R. 79-5(d)(1)(A).

                                  16

                                  17           IT IS SO ORDERED.

                                  18

                                  19   Dated: December 4, 2020
                                                                                                    YVONNE GONZALEZ ROGERS
                                  20                                                           UNITED STATES DISTRICT COURT JUDGE
                                  21

                                  22

                                  23

                                  24           1
                                                Finjan’s evidence confirms the problem—the deposition transcripts Finjan attaches to its
                                  25   motion suggest that Qualys stores code on multiple “platforms” and databases. The transcripts
                                       also suggest that non-U.S. clients (presumably, the customers who purchase Qualys’ products
                                  26   abroad) would download any relevant code from databases outside of the United States.
                                               2
                                  27            Finjan’s citation to Finjan, Inc. v. Secure Computing Corp., 626 F.3d 1197, 1205 (Fed.
                                       Cir. 2010) is particularly unpersuasive because the case used identical analysis for both system
                                  28   and computer readable storage claims.

                                                                                           2
